Title: From George Washington to Major General William Heath, 24 October 1779
From: Washington, George
To: Heath, William


        
          Dear Sir,
          West Point Oct. 24th 1779.
        
        I have received your letter of Yesterday, and can assure you, that no measures have been wanting on my part, to obtain Commissions for the Massachusetts line in consequence of the late arrangement. As soon as it was finished it was transmitted to Congress—with an earnest request—that it might be committed to the Board of War, if it was approved—that the Commissions might be issued. Since Congress approved it—I have more than once requested the Board to lose no time in forwarding the Commissions—and so late as the 12th Instant, I wrote them in pressing terms upon the subject. From these considerations and the Board’s attention to expediting business—I cannot but persuade my self, that they will arrive in the course of a few days; or at least as soon as circumstances will permit. It is

possible, besides the time it necessarily takes to fill up between 4 & 500 Commissions and to record and enter ’em in a Book, that a want of blanks may have occurred—also the late change of Presidents may have occasioned some difficulties. I know there are many instances as you observe, where promotions have been made in Orders; but these in most cases where directed by me, were either founded in pressing necessity or where I conceived I had authority to do it. From some regulations which have lately taken place on the subject of Commissions—promotions and vacancies—and which induced me to transmit the Massachusetts Arrangement in the first instance to Congress—It is my wish to interfere with them as little as possible. As I have already mentioned, I cannot but hope that a few days will put every Officer in possession of his Commission.
        I am happy to hear that the reinlisting of the Troops is attended with success—and I persuade my self the Officers will use their best indeavours to promote it. The Continental bounty is two hundred Dollars & all the Inlistments must be during the War. No other mode of inlistment is admissable. I am Dr Sir, with great regard Your most Obedient Servt
        
          Go: Washington
        
      